8-K Exhibit 3.2 BY-LAWS OF THE BUREAU OF NATIONAL AFFAIRS, INC. As Adopted by the Board of Directors September 6, 2001 As last amended December 11, 2008 SECTION I - OFFICES 1.Delaware Office The principal office of the Corporation in the state of Delaware shall be at 1209 Orange Street, in the City of Wilmington and county of New Castle; and the resident agent in charge thereof shall be the CT Corporation System, 1209 Orange Street, Wilmington, Delaware. 2.Other Offices The Corporation may also have an office or offices in the City of Washington, District of Columbia, and at such other places as the Board of Directors may from time to time designate or appoint, or as the business of the Corporation may require. SECTION II - SEAL The corporate seal shall have inscribed thereon the name of the Corporation, the year of its incorporation, and the words "Incorporated Delaware, 1946." SECTION III - MEETINGS OF STOCKHOLDERS 1.Place of Meeting Meetings of stockholders shall be held at the main office of the Corporation or at such other place as may be fixed by resolution of the Board of Directors. 1 2.Notice of Meeting Written notice of all meetings of stockholders stating the date, time, and place thereof shall be mailed by the Secretary, postage prepaid, to each stockholder of record, at his or her post office address as it appears on the books of the Corporation. 1 In the case of a regular annual meeting, such notice shall be so mailed at least 40 days in advance thereof; and in the case of a special meeting, such notice shall be so mailed at least 10 days in advance thereof. Notice of any special meeting of stockholders shall also state the purpose or purposes thereof, and may provide for the transaction of such other business as may properly come before the meeting. 3.Annual Meeting (a) An annual meeting of stockholders shall be held at 10 o'clock A.M. on the third Saturday in April of each year, but if that day be a legal holiday, then on the next succeeding Saturday. At such meeting, the stockholders entitled to vote thereat shall elect a Board of directors and may transact such other business as may properly be brought before the meeting. If the election for directors is not held on the day designated herein, the Board of Directors shall cause the election to be held as soon thereafter as conveniently may be. (b) No change of the time or place of a meeting for the election of directors as fixed by these By-Laws shall be made within sixty (60) days preceding the day on which such election is to be held.In the event of any change in such time or place for such election of directors, notice thereof shall be given to each stockholder at least twenty (20) days before the election is held, in person or by letter mailed to his or her last known post office address. (c) At least ten (10) days before every election of directors, the Secretary shall prepare and make a complete list of stockholders entitled to vote at said elections, arranged in alphabetical order (with the residence of each and the number of voting shares held by each).Such list shall be open for said ten (10) days to the examination of any stockholder during ordinary business hours, at the principal place of business of the Corporation and shall be produced at the time and place of election and kept open during the whole time thereof for the inspection of any stockholder who may be present.The original or duplicate stock ledger of the Corporation shall be the only evidence as to the stockholders entitled to examine such list. 4.Special Meetings Special meetings of the stockholders for any purpose or purposes may be called by the President or the Chairman, and shall be called by the President, Chairman, or Secretary at the request in writing or by vote of a majority of the directors or at the request in writing of stockholders of record owning a majority in amount of the shares of the stock of the Corporation outstanding and entitled to vote. Such request shall state the purpose of the proposed meeting. 2 5.Quorum At any meeting of stockholders the holders of a majority of the Class A stock outstanding and entitled to vote thereat, present in person or represented by proxy, shall be requisite and shall constitute a quorum for the transaction of business, except as otherwise provided by law, by the Certificate of Incorporation, or herein.In the absence of a quorum, the stockholders entitled to vote at said meeting, present in person or represented by proxy, shall have power to adjourn the meeting from time to time until a quorum shall be secured, whereupon any business may be transacted which might have been transacted at the meeting as originally notified or fixed.6.Voting Rights (a) At every meeting of stockholders, each stockholder entitled to vote thereat shall have one vote for each share of Class A stockregistered in his or her name. (b) The original or duplicate stock ledger of the Corporation shall be the only evidence as to the stockholders entitled to vote.The Board of Directors may, however, close the transfer books of the Corporation or fix a record date for the determination of its stockholders entitled to vote, as provided in Section IV of these By-Laws.Except where the transfer books shall have been so closed or a record date for voting stockholders have been so fixed, no share of stock shall be voted on at any election for directors which shall have been transferred on the books of the Corporation within twenty (20) days next preceding such election. (c) Except as otherwise provided in the Certificate of Incorporation or by law, all questions before any meeting of stockholders shall be decided by a vote of the holders of a majority of the shares of stock entitled to vote thereat. 7.Manner of Voting (a) The vote for directors at any meeting of stockholders shall be by ballot.The vote upon any other question at any meeting of stockholders shall be by ballot or viva voce, as may be determined by the presiding officer:provided, That if objection be raised by any stockholder to the manner of voting designated by the presiding officer upon any such question, the manner of voting shall be determined by the holders of the majority of the shares of stock present or represented at any such meeting and entitled to vote thereat. 3 (b) Each stockholder entitled to vote at any meeting of stockholders may vote (i) in person, or (ii) by proxy appointed by an instrument in writing subscribed by him or her, or (iii) at any election for directors, but on no other question, by mail as provided in sub-paragraph (c) of this Paragraph 7. (c) At any election for directors, any stockholder entitled to vote thereat may submit his or her vote or votes for directors by mailing to the Secretary of the Corporation or his or her designees a written ballot subscribed by him or her setting forth the names of the directors for whom he or she desires to vote and the number of shares to be voted for each director; provided, that said ballot in order to be effective as the vote of the stockholder, must be received by the Secretary of the Corporation or his or her designees not later than the day before the meeting for such election of directors. (d) If at any meeting of stockholders there shall be presented on behalf of a stockholder more than one proxy signed by him or her on any question before said meeting, or if at any election for directors there shall be presented in behalf of a stockholder more than one proxy signed by him or her authorizing the casting of votes in his or her behalf or more than one ballot mailed by him or her pursuant to the preceding subpara­graph or both a proxy and a mailed ballot, then all such proxies and mailed ballot signed by such stockholder shall be invalid unless identical. (e) A proxy may be withdrawn by filing written notice thereof with the Secretary at any time prior to the presiding officer's call for a vote at any meeting of stockholders. 8.Nominations of Directors a) At least forty-five (45) days prior to any annual meeting of stockholders a list of nominations for directors shall be mailed by the Secretary to each Class A stockholder. Members of the Board of Directors shall automatically be nominated for the Board of Directors.In the event of a vacancy, the Board of Directors shall appoint a Nominating Committee which shall make one nomination for each vacancy. Said list shall also state the total number of shares of Class A stock of the Corporation then outstanding.1,3 (b) Any Class A stockholder (or stockholders) who is (are) the record or beneficial owner ofat least two (2) percent of the outstanding Class A shares of the Corpora­tion may submit additional nominations to the Secretary not less than thirty (30) days prior to such annual meeting. Each additional nomination made pursuant to this sub-paragraph shall be accompanied by the nominee's written acceptance of his or her nomination. 4 (c) A final list of nominations, including nominations made in the manner provided by sub-paragraph (b) together with nominations made pursuant to sub-paragraph (a), shall be mailed by the Secretary to Class A stockholders not less than twenty-two (22) days prior to such annual meeting. 9.Notice and Balloting by Electronic
